Citation Nr: 1021528	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-27 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for left carpal tunnel 
syndrome associated with healed fracture, left wrist, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

Left carpal tunnel syndrome is manifested by subjective 
complaints of tingling, numbness, and weakness, including 
limited gripping, grasping and lifting, and objective 
evidence of a positive Tinel's sign and a positive Phalen's 
test.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent for carpal tunnel syndrome of the left wrist have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.69, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).
With respect to the increased evaluation claim at issue, the 
RO's June 2005 and October 2006 notice letters advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records have been associated with the 
claims file.  All post-service treatment records and reports 
identified by the Veteran have also been obtained.  The 
Veteran has not identified any additional records that should 
be obtained prior to a Board decision.  Therefore, VA's duty 
to assist the Veteran in obtaining records has been 
satisfied.  The Veteran has been afforded QTC examinations in 
August 2005, November 2006, February 2008, and August 2008. 
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2009); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect 
the whole recorded history of a Veteran's disability, 
reconciling the various reports into a consistent picture.  
See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 
38 C.F.R. § 4.2 (2009).  As noted below, the Board finds that 
the VA examinations obtained in this case are adequate, as 
they are predicated on a thorough examination and a review of 
the Veteran's pertinent medical history.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue of entitlement to an increased rating for left carpal 
tunnel syndrome associated with healed fracture, left wrist, 
has been met.  38 C.F.R. § 3.159(c) (4) (2009).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected left carpal tunnel syndrome 
associated with healed fracture, left wrist, disability.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's left carpal tunnel syndrome associated with 
healed fracture, left wrist, is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2009).  Diagnostic Code 8515 pertains to paralysis of 
the median nerve.  The Veteran contends that this condition 
causes increased pain, numbness, tingling, weakness, and loss 
of grip strength, warranting a higher evaluation.

Initially, in considering the Veteran's claim for higher 
initial evaluation for his service-connected left carpal 
tunnel syndrome associated with healed fracture, left wrist, 
the Board observes that the Veteran is right-handed, as 
indicated in his service treatment records.  The criteria for 
a minor joint thus apply for the left wrist.  See 38 C.F.R. § 
4.69.

Pursuant to diagnostic Code 8515 for the dominant (right) 
upper extremity, a 10 percent evaluation is warranted when 
there is mild incomplete paralysis of the median nerve.  A 30 
percent evaluation is warranted when there is moderate 
incomplete paralysis.  A 50 percent rating is provided for 
severe incomplete paralysis.  A maximum 70 percent evaluation 
is warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

For the non-dominant (left) upper extremity, Diagnostic Code 
8515 provides for a 10 percent evaluation when there is mild 
incomplete paralysis of the median nerve.  A 20 percent 
evaluation is warranted when there is moderate incomplete 
paralysis.  A 40 percent rating is provided for severe 
incomplete paralysis.  A maximum 60 percent evaluation is 
warranted for complete paralysis of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.  

The term 'incomplete paralysis' indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a,  Note Diseases of Peripheral 
Nerves.

The words 'mild' 'moderate' and 'severe' as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are 'equitable and just.'  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as 'severe' by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009)

After reviewing the evidence of record, the Board finds that 
an evaluation in excess of 20 percent for left carpal tunnel 
syndrome associated with healed fracture, left wrist, is not 
warranted.  In this regard, the Veteran's left carpal tunnel 
syndrome associated with healed fracture, left wrist, is 
manifested by subjective complaints of tingling, numbness, 
and weakness, including limited gripping, grasping and 
lifting, and objective evidence of a positive Tinel's sign 
and a positive Phalen's test, resulting in no more than 
moderate incomplete paralysis.  

The Veteran was afforded several QTC examinations with regard 
to his left carpal tunnel syndrome associated with healed 
fracture, left wrist, relative to this appeal period.  In the 
August 2005 examination report it is noted that the Veteran's 
peripheral nerve examination was found to be within normal 
limits.  The Veteran exhibited abnormal motor function with a 
slightly weakened left grip strength of 4/5.  Abnormal 
sensory function was also exhibited with findings of diffuse 
dysesthesias.  Objective examination revealed a positive 
Tinel's sign and Phalen's test.  The symptomatology 
associated with the Veteran's left wrist carpal tunnel 
syndrome included constant tingling, weakness, and numbness 
of left fingers.  The Veteran experienced functional 
impairment in the form of limited gripping, grasping, and 
lifting.  

A November 2006 QTC examination report noted that the 
Veteran's median nerve of the left wrist exhibited findings 
of neuralgia as well as abnormal sensory function.  Motor 
function was found to be within normal limits.  Examination 
also revealed a positive Tinel's sign and Phalen's test.  
Subjective symptomatology included numbness and tingling. 

A February 2008 QTC examination report noted that the Veteran 
complained of constant tingling and numbness, but no 
weakness, in the fingers of his left hand.  The peripheral 
nerve examination revealed neuritis of the median nerve of 
the left wrist.  There was evidence of abnormal motor 
function with motor dysfunction demonstrated by weak left 
thenar eminence, with a motor power of 4/8.  Sensory function 
was also found to be abnormal with sensory dysfunction in the 
thumb and index finger, specifically numbness, being 
demonstrated.  Examination revealed a positive Tinel's sign 
and Phalen's test.  

Finally, while an August 2008 QTC examination report focused 
primarily on the musculoskeletal findings associated with the 
left wrist, it was also noted that the Veteran suffers from 
neurological symptomatology including a slightly weakened 
grip strength of 4/5, general weakness, guarding of movement, 
and a positive Tinel's sign and Phalen's test.  

In light of the evidence discussed above, the Board finds 
that an evaluation in excess of 20 percent is not warranted 
for the Veteran's left carpal tunnel syndrome associated with 
healed fracture, left wrist.  In this regard, the 
symptomatology related to the left carpal tunnel syndrome 
associated with healed fracture, left wrist, does not more 
closely approximate 'severe' incomplete paralysis of the 
median nerve.

The Board notes, neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated at a maximum equal to severe, incomplete, paralysis.  
38 C.F.R. § 4.123 (2009).  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  Id. Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, is to 
be rated with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2009).

The Board acknowledges the aforementioned QTC examination 
reports reflect diagnoses of neuralgia and neuritis, positive 
Tinel's sign and Phalen's test, and subjective complaints of 
weakness, tingling, and numbness on the left wrist.  
Additionally, the Board notes that the Veteran has to wear a 
wrist immobilizer and takes medication for the pain 
associated with this left wrist.  However, when viewed in 
light of the entirety of the evidence, including , the Board 
finds that the Veteran's left carpal tunnel syndrome more 
closely approximates 'moderate' incomplete paralysis of the 
median nerve.  In this regard, the record indicates that the 
Veteran suffers from tingling, numbness, and weakness, but 
there is no indication that the Veteran suffers from constant 
pain that is at times excruciating, or muscle atrophy.  

As noted above, consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher evaluation for the Veteran's service-
connected left carpal tunnel syndrome associated with healed 
fracture, left wrist, as a review of the record, to include 
the medical evidence, fails to reveal any additional 
functional impairment associated with such disability to 
warrant consideration of alternate rating codes other than 
the ones discussed above.

The Board finds that the preponderance of the evidence is 
against assignment of an increased disability rating.  The 
Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the current level of 
the Veteran's disability in his favor.  The Board has 
considered all other potentially applicable diagnostic codes, 
as discussed above, and the criteria for an increased 
evaluation have not been met.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b) is a three-step inquiry, beginning with a 
threshold finding that the evidence before VA "presents such 
an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, the Board must compare the 
level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably 
describe the Veteran's disability level and symptomatology, 
then his disability picture is contemplated by the rating 
schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's left carpal tunnel syndrome associated with healed 
fracture, left wrist, warrants a rating higher than 20 
percent on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the above stated ratings 
under Diagnostic Code 8515.  The evidence also does not 
reflect that the Veteran's disability has necessitated any 
frequent periods of hospitalization or caused marked 
interference with employment.  Indeed, the August 2005 QTC 
examination report notes that the Veteran's left wrist 
disability does not result in time lost from work.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) for 
consideration of the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a disability rating higher than 20 percent for the 
Veteran's service-connected left carpal tunnel syndrome 
associated with healed fracture, left wrist.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating, in excess of 20 percent, 
for left carpal tunnel syndrome associated with healed 
fracture, left wrist, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


